          Case 1:18-cv-00443-LY Document 76 Filed 04/15/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

JONATHAN LANGLEY,                     )
                                      )
      Plaintiff,                      )
                                      )
v.                                    )                    Case No. 1:18-cv-00443-LY
                                      )
INTERNATIONAL BUSINESS                )
MACHINES CORPORATION,                 )
                                      )
      Defendant.                      )
_____________________________________ )

                                 NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE THAT Joanne R. Bush of the Jones Day law firm, with offices

located at 717 Texas, Suite 3300, Houston, Texas 77002, hereby appears on behalf of Defendant

International Business Machines Corporation.

       I hereby certify that I am admitted to practice before this Court.



 Dated: April 15, 2019                               Respectfully submitted,

                                                     /s/ Joanne R. Bush
                                                     Joanne R. Bush
                                                     jrbush@jonesday.com
                                                     Texas State Bar No. 24064983
                                                     JONES DAY
                                                     717 Texas, Suite 3300
                                                     Houston, Texas 77002
                                                     Phone: (832) 239-3939879-7611
                                                     Fax: (832) 239-3600

                                                     Attorney for Defendant
                                                     International Business Machines Corporation




                                                 1
          Case 1:18-cv-00443-LY Document 76 Filed 04/15/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2019, I electronically filed the foregoing with the Clerk

of the District Court of the Western District of Texas using the CM/ECF system, which will send

notification to the participants in the case who are registered CM/ECF users.


                                                     /s/ Joanne R. Bush
                                                     Joanne R. Bush




                                                 2
